Citation Nr: 1544393	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  12-19 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to increased dependency and indemnity compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel



INTRODUCTION

The Veteran served on active duty from April 2003 to July 2007.  The Veteran died in November 2008.  The Appellant is the mother of the Veteran. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 administrative decision from the U.S. Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in St. Paul, Minnesota, which denied the benefit sought on appeal.  The Appellant then perfected a timely appeal of this issue.

In October 2012, the Appellant requested a hearing.  A September 2015 letter from the Appellant's representative indicates that she no longer wishes to have a hearing. 

FINDINGS OF FACT

1.  The Veteran died in November 2008 and was survived by his mother. 
 
2.  Effective November 1, 2008, the Appellant was awarded DIC benefits for a single parent with aid and attendance allowance. 

3.  From June 1, 2009, the Appellant was in receipt of the highest amount authorized by law for a single parent with an allowance for aid and attendance.

4.  In January 2010, the Appellant filed a claim for an increased rate of DIC benefits, arguing that she could not live on the amount provided.

5.  The Appellant is separated from her spouse, who is not the deceased Veteran's parent, according to her own statements.  Based on these statements, the Appellant's estranged spouse's income was not considered in her income during the relevant period.
 
CONCLUSION OF LAW

The Appellant is not eligible for increased DIC benefits.  38 U.S.C.A. §§ 1310, 1311 (West 2014); 38 C.F.R. §§ 3.5, 3.57, 3.58, 3.59, 3.159 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

In the present case, the facts are not in dispute, inasmuch as the Appellant is being paid the maximum amount of DIC benefits allowed by law, and, accordingly, neither the duty to afford VCAA notice, nor the duty to assist, applies because the issue presented is solely one of legal interpretation and the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  As no reasonable possibility exists that any further factual development would assist in substantiating the claim, should any deficiencies of VCAA notice or assistance exist, they are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).  Moreover, because the claim is being denied as a matter of law, no further development under the VCAA is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Manning v. Principi, 16 Vet. App. 534 (2002) (holding that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter); Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where the operation of law is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought). 

General due process concerns have been satisfied in connection with the issue  herein addressed on the merits, the disposition of which is unfavorable to the Appellant.  See 38 C.F.R. § 3.103 (2014).  The Appellant has been afforded ample opportunity to present evidence and argument, including the opportunity for a hearing which she withdrew.

Regulations and Analysis

The Veteran died in November 2008 and was survived by his mother; the Appellant received DIC benefits with an allowance for aid and attendance from November 1, 2008.  Effective June 1, 2009, the Appellant was awarded DIC benefits and provided the maximum amount of compensation allowed by law for a single parent with aid and attendance allowance.  The Appellant is separated from her spouse, according to her own statements, and his income (VA benefits) was not calculated as income to the Appellant.  In January 2010, the Appellant requested increased DIC benefits, arguing that she did not agree with the amount because she could not live on that amount of money.

DIC is payable to the surviving parents of Veterans who die after December 31, 1956, provided the Veteran was discharged or released from active service under conditions other than dishonorable, death was due to a service-connected or compensable disability, or the Veteran died while in active service.  38 U.S.C.A. § 1310.  The amount payable is reduced by an amount, as determined by the Secretary, based on the parents' annual income.  38 U.S.C.A. § 1315(b).  Basic entitlement exists if, among other things, the parents' income is not in excess of the applicable maximum benefit rate specified in 38 U.S.C.A. § 1315; 38 C.F.R. § 3.25. Payments of any kind from any source shall be counted as income for the calendar year in which received unless specifically excluded.  38 C.F.R. § 3.251(b). 

Under 38 C.F.R. § 3.25, for one parent or two surviving parents who are not living together, the monthly rate specified in 38 U.S.C § 1315(d)(1), as increased from time to time under 38 U.S.C. 5312, is reduced by $.08 for each dollar of such parents' countable annual income in excess of $800.  No payments of DIC may be made under this paragraph, however, if such parents' countable annual income exceeds the amount specified in 38 U.S.C. § 1315(d)(3), as increased from time to time under 38 U.S.C. § 5312 , and no payment of DIC to parents under this paragraph may be less than $5 a month.  Id.  

In determining income for DIC purposes, 10 percent of the retirement payments received by a deceased Veteran's parent or by the parent's spouse will be excluded. The remaining 90 percent will be considered income as received.  There will be excluded from the amount of the claimant's annual income any unreimbursed amounts, which have been paid within the calendar year for unusual medical expenses regardless of the year the indebtedness was incurred.  The term "unusual" means excessive and generally is defined as exceeding five percent of the claimants' reported annual income.  38 C.F.R. § 3.262(l)(4).  It does not describe the nature of a medical condition but rather the amount expended for medical treatment in relationship to the claimant's resources available for sustaining a reasonable mode of life.  Health, accident, sickness, and hospitalization insurance premiums will be included as medical expenses in determining whether the claimant's unreimbursed medical expenses meet the criterion for unusual.  A claimant's statement as to amounts expended for medical expenses ordinarily will be accepted unless the circumstances create doubt as to its credibility.  38 C.F.R. § 3.262(l). 

The Veteran's mother, the Appellant, was awarded Parents' DIC, effective from November 2008, the month of the Veteran's death.  The Appellant additionally is in receipt of aid and attendance from that same date.  During the entirety of the relevant period, the Appellant's award of Parents' DIC was at the maximum rate as a sole surviving single parent with an additional allowance for aid and attendance. 

There is no question that the Appellant has endured much in suffering the tragic loss of her son.  However, with respect to the matter herein on appeal the legal criteria for entitlement to Parents' DIC and the maximum amount of such benefits are clear and dispositive.  The Appellant was informed that she is in receipt of the maximum amount allowed by law in multiple letters from the RO.

This DIC program is intended to afford beneficiaries a minimum level of security and not intended to protect substantial assets or build up the beneficiary's estate for the benefit of heirs.  The Board is certainly sympathetic to the tragic loss of the Appellant's son; however, the Board is not free to depart from the laws and regulations found in Title 38 of the United States Code and the Code of Federal Regulations, particularly with regard to the mechanical application of benefits for DIC claims.  The law and regulations pertaining to DIC awards for surviving parents are clear, DIC cannot be awarded to the surviving parents of a deceased Veteran in excess of the amounts determined by law.  38 U.S.C.A. §§ 1315, 5312. See Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) ("This Court must interpret the law as it exists, and cannot 'extend . . . benefits out of sympathy for a particular [claimant].'").  Since the Appellant's claim fails because of absence of legal merit or lack of entitlement under the law, the claim must be denied.  Sabonis, supra. 



ORDER

Entitlement to increased dependency and indemnity compensation (DIC) benefits is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


